                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

ERIC MARTIN                                                                                  Plaintiff

v.                                                               Civil Action No. 3:19-cv-176-RGJ

OLDHAM COUNTY POLICE DEPT.                                                                 Defendant

                                             * * * * *

                                  MEMORANDUM OPINION

       Plaintiff Eric Martin filed the instant pro se action proceeding in forma pauperis. A

review of the complaint reveals that this Court lacks jurisdiction over the subject matter of the

action, and the Court will dismiss the action.

                                                     I.

       Plaintiff filed his complaint on the Court-approved general complaint form for filing a

civil case (DN 1). He lists the Oldham County Police Department as the sole Defendant.

       As the basis for this Court’s jurisdiction, Plaintiff indicates jurisdiction based on a federal

question. Where the complaint form requests the filer to list the specific federal statutes or

constitutional provisions at issue in this case, Plaintiff states, “Negligence, Harassment,

emotional distress, anguish, Invasion of privacy.”

       Plaintiff states, “This matter started in 1997 which I told my foster mom Joann Fletcher at

age 17 & has been a on going matter haressment and life long torture as my life has been rip

away on every matter due to negligence by state government agencies.” He continues, “Using

insurance companies I beleave money cant replace the time I lost in life so I’m asking for

millions.” Plaintiff further states the following:

       I snitch at age 17 on this matter of poaching when ask by my P.O. officer and
       Joann Fletcher as time went on the government used Jerry Clark to set me up as I
       said I don’t want anything to do with your crookedness as Oldham refuse to do
       there job and kept foss reporting got me stab by Rick Lewis and in April 2016 I
       got a wire confession in Louisville will explain! After Jerry Clark they used
       Danny Martin, Helen Stewart, Mary Murray, Heather Smith, Ricky Lewis and let
       people used all methods to try and set me up on this boycott tax scam which is
       poaching. I feel the state government put my life in danger to let this scam keep
       going at Louisville.

       As relief, Plaintiff states that he seeks, “Millions! and lost of peoples jobs that are help

covering up this matter in the state government!”

                                                 II.

       The Court recognizes that pro se pleadings are to be held to a less stringent standard than

formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519 (1972). The duty to be

less stringent with pro se complaints, however, “does not require [the Court] to conjure up

unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted), and

the Court is not required to create a claim for a pro se plaintiff. Clark v. Nat’l Travelers Life Ins.

Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require the “courts to

explore exhaustively all potential claims of a pro se plaintiff, [and] would also transform the

district court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

       Rule 12(h)(3) of the Federal Rules of Civil Procedure provides, “If the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” It is

axiomatic that federal district courts are courts of limited jurisdiction, and their powers are

enumerated in Article III of the Constitution. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994); Hudson v. Coleman, 347 F.3d 138, 141 (6th Cir. 2003) (“[I]t is well

established that federal courts are courts of limited jurisdiction, possessing only that power

authorized by the Constitution and statute.”). “Jurisdiction defines the contours of the authority

                                                  2
of courts to hear and decide cases, and, in so doing, it dictates the scope of the judiciary’s

influence.” Douglas v. E.G. Baldwin & Assocs. Inc., 150 F.3d 604, 606 (6th Cir. 1998),

overruled on other grounds by Cobb v. Contract Transp., Inc., 452 F.3d 543, 548-49 (6th Cir.

2006). The party that seeks to invoke a federal district court’s jurisdiction bears the burden of

establishing the court’s authority to hear the case. Kokkonen, 511 U.S. at 377. Moreover,

federal courts have an independent duty to determine whether they have jurisdiction and to

“police the boundaries of their own jurisdiction.” Douglas, 150 F.3d at 607 (quoting Ebrahimi v.

City of Huntsville Bd. of Educ., 114 F.3d 162, 165 (11th Cir. 1997)).

       In the present case, Plaintiff has not met his burden of establishing federal question

jurisdiction under 28 U.S.C. § 1331.        Plaintiff cites no federal statutes or United States

Constitutional provisions in support of his claims, and the Court cannot discern any from the

facts alleged. Therefore, the complaint fails to establish federal question jurisdiction.

       Additionally, Plaintiff fails to establish diversity jurisdiction as there is not complete

diversity of citizenship since both he and Defendant are citizens of Kentucky. See 28 U.S.C.

§ 1332.

       Furthermore, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999). A complaint is “frivolous” if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in fact if it is “‘premised on

clearly baseless factual allegations that describe fantastic or delusional scenarios, rising to the

level of the irrational or the wholly incredible.’” Selvy v. Dep’t of Hous. & Urban Dev., 371 F.


                                                  3
                Supp. 2d 905, 908 (E.D. Mich. May 31, 2005) (quoting Tenn. ex rel. David Francis Fair v.

                Comm’r, No. 3:04-cv-494, 2004 U.S. Dist. LEXIS 26677 (E.D. Tenn. Nov. 4, 2004)). Even

                liberally construing the pro se complaint, which the Court must do, the Court concludes that the

                allegations meet this standard.

                        Accordingly, Plaintiff has failed to establish that this Court has subject-matter jurisdiction

                over this action, and the Court will dismiss this action by separate Order.

                Date:




                cc:    Plaintiff, pro se
                       Defendant
                A961.010




                                                                  4

June 21, 2019
